Citation Nr: 1100131	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  04-36 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to 
include claimed as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1967, 
with service in the Republic of Korea from December 1965 to April 
1967.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Board Remanded the claims in November 
2007 and October 2008.  In February 2010, the Board denied the 
claims.  The Veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  The parties 
submitted a Joint Motion to Remand in October 2010, and the Court 
issued an Order which incorporated the Joint Motion and vacated 
the Board's 2010 decision,

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The October 2010 Joint Remand discusses the adequacy of the 
September 2009 VA examination upon which the Board relied when it 
rendered the 2010 decision.  The Joint Remand indicates that the 
opinion rendered by the medical examiner rests on an assumption 
that diabetes must have been formally diagnosed within one year 
after the Veteran's service in order to be presumed service-
connected.  The Joint Motion directs that medical examination be 
obtained and the provider who conducts the medical examination be 
directed to determine whether it was at least as likely as not 
that the Veteran had diabetes mellitus within one year after his 
service, regardless of whether there was a formal medical 
diagnosis of the disorder at that time.  The claim must be 
remanded for further development.  As the Veteran's claim for 
service connection for hypertension is secondary to his claims 
for service connection for diabetes mellitus, the claim for 
hypertension will necessarily be affected by the decision on the 
claim for service connection for diabetes, so that claim, too, 
must be Remanded, and readjudication deferred until resolution of 
the claim for service connection for diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
opportunity to provide lay or medical evidence 
that he had signs or symptoms of diabetes, or 
evidence that signs or symptoms of diabetes 
affected employment, education or other pursuits, 
proximate to or during the one-year period 
following his April 1967 service discharge, or 
soon thereafter, even though there was no formal 
diagnosis of diabetes mellitus.

2.  The agency of original jurisdiction (AOJ) 
should review the Veteran's list of assigned 
locations in Korea.  If the evidence of record 
does not allow the AOJ to determine where the 
Veteran was located in Korea, the AOJ should 
obtain that information from the service 
department.  The AOJ should then determine 
whether there is any current information that 
herbicides were used at the location in Korea 
where the Veteran was stationed.  The AOJ should 
then determine whether a presumption of service 
connection is applicable to the Veteran's claim 
for service connection for diabetes mellitus.

3.  The Board notes that Maryland General 
Hospital, where the Veteran reports he was 
hospitalized in 1968, is still in existence and 
provides ongoing care.  Maryland General Hospital 
should be requested to determine whether they 
have any clinical records or administrative 
records related to 1968 treatment, 
hospitalization, or surgery provided to the 
Veteran, to include any administrative records 
from 1968 which would disclose whether the 
Veteran was treated at that facility in 1968, 
when he was treated, or what diagnosis/es were 
assigned during treatment.  A copy of the 
earliest treatment or administrative records 
available should be provided, after 
authorization.  

4.  The Veteran should be afforded VA 
examination.  The examiner should discuss review 
of the history provided by the Veteran, review of 
the service treatment records, and review of the 
clinical evidence proximate to the Veteran's 
service and service discharge in April 1967.  The 
examiner should answer the following questions:

  a.  Is it at least as likely as not (a 50 
percent, or greater, likelihood) that diabetes 
mellitus was incurred in or first manifested in 
service?
  b.  Is it at least as likely as not (a 50 
percent, or greater, likelihood) that diabetes 
mellitus was etiologically related to the 
Veteran's service?
  c.  Is it at least as likely as not (a 50 
percent, or greater, likelihood) that diabetes 
mellitus was manifested (to a compensable degree) 
within one year following the Veteran's April 
1967 service separation, whether or not formally 
diagnosed during that time?  

The examiner must discuss the rationale behind 
any opinion expressed, whether favorable or 
unfavorable.  If the clinician finds it 
impossible to provide any requested opinion 
without resort to pure speculation, he or she 
should so indicate.  If the reviewer determines 
that he or she cannot resolve the question of 
whether the onset or incurrence of diabetes 
mellitus to a compensable degree was within one 
year following April 1967, or whether the onset 
or incurrence of diabetes mellitus was after 
April 1968, the reviewer should state what 
additional information is needed to assist the 
reviewer to provide the requested opinion without 
resort to speculation.  

If specific information which would allow the 
examiner to provide an opinion without resort to 
speculation is described, the Veteran should be 
afforded an opportunity to provide or identify 
the source of such information, and the agency of 
original jurisdiction should attempt to obtain 
the information.  Then, the examination report 
should be returned to the examiner for completion 
of the final report.  

Use of the terminology "at least as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
to find against causation.

5.  After assuring that development is complete 
and that each VA examination report required is 
complete, the appealed claim for service 
connection should be adjudicated, then the claim 
for secondary service connection should be 
adjudicated.  

6.  If any benefit sought remains denied, the 
Veteran and his representative should be issued a 
supplemental statement of the case (SSOC) which 
addresses actions taken since the issuance of the 
last SSOC.  The Veteran should be given the 
opportunity to respond, and the claim should 
thereafter be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


